                         UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF OHIO
                               CLEVELAND DIVISION

 In Re:                                            Case No. 21-10483-aih

 DJM Holdings, LTD                                 Chapter 13

 Debtor                                            Judge Arthur I. Harris

                                 NOTICE OF APPEARANCE

       Now comes Jon J. Lieberman, an attorney admitted to practice in the U.S. Bankruptcy
Court, Northern District of Ohio, and enters an appearance on behalf of U.S. Bank Trust
National Association, as Trustee of the Igloo Series III Trust (‘Creditor’), in the above captioned
proceedings.

                                                   Respectfully Submitted,

                                                   /s/ Jon J. Lieberman
                                                   Jon J. Lieberman (0058394)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




21-10483-aih      Doc 20     FILED 03/08/21       ENTERED 03/08/21 14:36:59           Page 1 of 2
                                CERTIFICATE OF SERVICE

I certify that on March 8, 2021, a true and correct copy of this Notice was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

       Glenn E. Forbes, Debtor’s Counsel
       bankruptcy@geflaw.net

       Office of the U.S. Trustee
       (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

       DJM Holdings, LTD, Debtor
       10100 Pinecrest Road
       Concord, OH 44077

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (0058394)
                                                  Attorney for Creditor




21-10483-aih      Doc 20     FILED 03/08/21      ENTERED 03/08/21 14:36:59            Page 2 of 2
